        Case 1:19-cv-09236-KPF Document 43 Filed 12/03/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DAVID LEIBOWITZ, et al.,
                              Plaintiffs,
                                                         19 Civ. 9236 (KPF)
                       -v.-
IFINEX INC., et al.,                                   SCHEDULING ORDER

                              Defendants.

KATHERINE POLK FAILLA, District Judge:

      On November 15, Defendants Tether Holdings Limited, Tether Operations

Limited, Tether International Limited, iFinex Inc., BFXNA Inc., BFXWW Inc.,

and DigFinex Inc. (together, "Corporate Defendants") filed a letter requesting

leave to file a motion to dismiss. (Dkt. #28). Plaintiffs replied to that letter

indicating that they do not oppose the filing of a motion to dismiss. (Dkt. #35).

The Court ordered Plaintiffs to advise the Court as to whether they would like

to amend their complaint, and what steps they contemplated taking regarding

defendants that have not yet appeared in this action. (Dkt. #36). On

December 2, 2019, Plaintiffs advised the Court that they did not wish to amend

their complaint, and that several defendants had just been, or would soon be,

served. (Dkt. #40).

      In an effort to balance the interest of the Defendants that have appeared

in progressing the case and filing a motion to dismiss, as well as the potential

interest of the Defendants who have yet to appear in joining such a motion to

dismiss, the Court will set the following briefing schedule: Defendants shall file

their motions to dismiss on or before February 3, 2020, Plaintiffs shall file their
         Case 1:19-cv-09236-KPF Document 43 Filed 12/03/19 Page 2 of 2



opposition papers on or before March 9, 2020, and Defendants shall file their

reply papers, if any, on or before March 23, 2020.

      The Court will keep the initial pretrial conference, currently scheduled

for 3:00 p.m. on February 7, 2020, in Courtroom 618 of the Thurgood Marshall

Courthouse, 40 Foley Square, New York, New York, on the calendar, in order to

address any issues of service remaining at that time.

      SO ORDERED.

Dated:       December 3, 2019
             New York, New York            __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge




                                       2
